Case 1:20-mc-00036-JEB-ZMF Document 20 Filed 02/03/21 Page 1 of 2




February 3
      Case 1:20-mc-00036-JEB-ZMF Document 20 Filed 02/03/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document filed through the ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) on this 3rd day of February 2020.


                                                      /s/ Timothy P. O’Toole
                                                     Timothy P. O’Toole (D.C. Bar No. 469800)
